Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3, 8-10, 13-16 and 18 are pending. Claims 4-7, 11-12, 17 and 19-20 are canceled. Applicant’s amendment has overcome rejections over 35 USC 103.

Allowable Subject Matter
Claims 1-3, 8-10, 13-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 8, and 14 is recites a process requiring densifying powder parent material which either directly or indirectly interacts with a porous fugitive tool comprising a carbonaceous material, a silica based ceramic, or a ceramic comprising alumina, zircon and/or cristobalite. Each of claims 1, 8, and 14 requires destructively removing the fugitive material by either burning in air or leaching with a hot caustic solution, wherein densifying employs spark plasma sintering. Claims 1 and 8 further recite wherein the parent material has nanoscale morphology.
The closest prior art reference to the claimed processes, Jackson (US20040126266), discloses forming articles with a porous fugitive tool meeting the claimed fugitive tool material limitations [0012], densifying powder parent material [0016], and destructively removing the porous fugitive tool by leaching in hot caustic solution (claim 10). Jackson does not disclose spark plasma sintering; however, spark plasma sintering would be obvious to one of ordinary skill in the art  in view of Seth (US 6384365), a reference which teaches advantages of spark                         
                            100
                             
                            nm
                            =
                            0.1
                             
                            μm
                        
                    ). 
The claimed material requirements of the fugitive tool comprising a carbonaceous material, a silica based ceramic, or a ceramic comprising alumina, zircon and/or cristobalite and hot caustic leaching solutions define over previously applied references Isuzu Motors (JP2893829B), Troitski (US20050214156), Estournes (US20180318931), Kankaanranta (WO2015144665A1), and Schachtschneider (WO2014202389A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736